Citation Nr: 0721237	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for urinary disability due to catheter use and removal in 
connection with heart surgery at a VA medical facility.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in November 2004, and a 
substantive appeal was received in January 2005.

The veteran testified at a hearing before the Board in April 
2005.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran suffers from urinary disability due to 
catheter use in connection with heart surgery at a VA medical 
facility.

2.  Urinary disability was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for urinary disability due to catheter use and removal in 
connection with heart surgery at a VA medical facility have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been effectively notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  Although the April 2003 VCAA 
letter arguably failed to fully describe the information and 
evidence necessary to demonstrate entitlement to the benefit 
sought, in this case there has been no prejudice to the 
appellant in this regard.  The record shows that the veteran 
and his representative have submitted substantial evidence, a 
detailed hearing presentation, multiple written 
presentations, and thorough arguments repeatedly citing all 
of the pertinent law and principles governing entitlement to 
the benefit sought in this case.  This is not a case where 
the appellant is at any disadvantage because he did not 
receive formal notice as to the types of evidence which might 
show entitlement to benefits under 38 U.S.C.A. § 1151.  It is 
clear from the record that no useful purpose would be 
accomplished by remanding this case to accomplish further 
notice to the veteran of the applicable laws and regulations.

Moreover, in the April 2003 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the April 2003 letter was sent 
to the appellant prior to the January 2004 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the April 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that the veteran has had the benefit of all information 
required to be furnished to him by VCAA and implementing 
regulations, and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  Although the present appeal 
involves the issue of compensation under 38 U.S.C.A. § 1151, 
VA believes that the Dingess/Hartman analysis must be 
analogously applied.

In the present appeal, there has been no notice of the types 
of evidence necessary to establish specific disability 
ratings for the disability for which the veteran seeks 
benefits, nor has there been notice of the types of evidence 
necessary to establish an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
Board finds below that compensation under 38 U.S.C.A. § 1151 
is not warranted in this case, no new ratings or effective 
dates will be assigned and any questions of notice pertaining 
to such assignments are rendered moot.  In any event, the 
veteran's representative has presented argument in support of 
this appeal as recently as April 2007, and there is no 
indication that there is any outstanding evidence to be 
submitted in support of the claim at issue in this appeal.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, private and VA, have been associated with the claims 
folder and an independent medical examiner's opinion has been 
obtained.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

Analysis

The veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for urinary disability due 
to catheter use and removal in connection with heart surgery 
at a VA medical facility.  Formerly, 38 U.S.C.A. § 1151 
provided that "[w]here any veteran suffers an injury or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed.Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  38 C.F.R. § 3.358 was amended in 1995 to 
conform to the Supreme Court decision.  The amendment was 
effective November 25, 1991, the date the Court issued the 
Gardner decision.  60 Fed.Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub.L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board received the current claim in November 2002.  As 
noted above, the amended version of 38 U.S.C.A. § 1151 has 
added the requirement that there must be evidence showing 
that the additional disability for which benefits are sought 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed.Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

It is initially noted that, in the Board's view, the record 
establishes clearly that the veteran currently suffers from 
significant urinary disability as a consequence of his 
catheterization in connection with the pertinent heart 
surgery at a VA facility.  The issue in this case comes down 
to a determination of whether this disability was, as claimed 
by the veteran, the result of carelessness, negligence, lack 
of proper skill, error in judgment, or some other incident of 
fault on the part of VA.

The veteran was hospitalized from December 2001 to February 
2002 at a VA medical facility for heart surgery.  During the 
course of the surgery and post-surgery treatment, a Foley 
catheter was utilized.  The record contains documentation 
that the veteran complained of "difficulty getting urine 
out" shortly thereafter, with two such complaints documented 
in January 2002.  Records from February 2002 show that, 
following some treatment, the veteran was apparently 
"voiding well" at that time.  In March 2002, records show 
that the veteran was again reporting "difficulty urinating" 
which he described as following from the application of the 
Foley catheter.  Since that time, the veteran's reports of 
urinary difficulties have persisted and the difficulties have 
recurred following different treatments and dilation 
procedures.  Presently, the veteran reports that he must 
catheterize himself daily to facilitate effective voiding.

A May 2005 report from a private doctor shows a diagnosis of 
recurrent urethral stricture.  This report indicates that, 
based upon the history obtained from the veteran, the doctor 
was of the opinion that "[m]ost likely his stricture 
developed from the indwelling Foley catheter which was in 
place for 10-20 days."  The report goes on to express the 
opinion that "people who had indwelling catheters for a 
period of time especially in compromised state and with 
diabetes can develop strictures."  The Board notes that the 
record does show that the veteran has been diagnosed as an 
insulin-dependent diabetic.  

The doctor's report further states that "[the stricture] 
could have developed as a result of the removal of the 
catheter ... if the balloon was not fully deflated at the time 
it was removed."  The veteran and his representative contend 
that the Foley catheter was improperly removed, and that this 
caused the veteran's recurrent urethral stricture.  The 
veteran has offered lay evidence to the effect that he does 
not recall witnessing any steps taken to deflate the balloon 
and that he felt severe pain upon the removal of the 
catheter.

Thus, clear and uncontested facts in this case show that the 
veteran currently suffers from the urethral disability he 
claims, and that this disability is attributable to the Foley 
catheter used in connection with his VA surgery.  The 
critical question in this appeal is whether or not the use of 
the aforementioned Foley catheter involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical, or surgical treatment.  In passing, the Board 
notes that there is no contention or suggestion in this case 
that the medical treatment provided to the veteran was 
performed without informed consent; during the April 2005 
hearing, the veteran's son further clarified that this claim 
does not involve a contention that informed consent was 
lacking.  Rather, this case involves the veteran's contention 
that after he consented to the heart surgery, VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

The veteran has submitted documents into evidence to 
demonstrate proper medical procedures associated with use of 
a Foley catheter.  In addition, the veteran has offered lay 
testimony, including in the April 2005 hearing testimony, to 
the effect that he witnessed that these procedures were not 
complied with in the handling of his Foley catheter during 
the pertinent VA hospitalization.  The Board has carefully 
reviewed the submitted evidence and the veteran's own 
testimony and contentions and the Board understands fully the 
veteran's belief that his Foley catheter was mishandled by 
the personnel of the VA facility.  However, the precise 
nature of the relationship between the veteran's disability 
and the treatment presents a medical question, and a 
determination of fault in this case must be assessed by a 
'reasonable health care provider' standard.  Thus, competent 
evidence to address the question must involve medical 
expertise.  However, the Board may not draw its own medical 
conclusions in reaching a decision.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  While the veteran, as a lay person, is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding medical causation or treatment protocols.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of diagnosis or etiology of 
a disease or disorder, and only a medical professional can 
competently detail what is standard practice among 
'reasonable health care providers.'

To resolve the previously unaddressed ambiguities of record, 
an independent medical opinion has been obtained from a 
qualified practicing urologist.  The urologist reviewed the 
medical record and responded to specific pertinent questions 
in a report received by VA in March 2007.  Based on review of 
the record and clinical experience, the urologist's report 
states that the veteran's "stricture disease is a known risk 
of a Foley catheter and there is no evidence that it was 
caused by negligence, lack of skill, or error in judgment."  
The March 2007 report not only explains that "[u]rethral 
strictures are a known complication of Foley catheters," the 
report further pertinently explains that "[i]t is routine to 
place a catheter and leave it in postoperatively to monitor 
urine output.  Also, following surgery, many patients would 
not be able to void spontaneously, necessitating a 
catheter."

The March 2007 report also addresses the question of duration 
of catheter use.  "It is not uncommon for debilitated 
patients, such as in an intensive care unit, to have 
catheters in place for several weeks."  Furthermore, it is 
commented that "[t]he appellant alleges that his injury 
could have been prevented if his catheter had been changed 
every three days.  I am not aware of any research that 
supports this claim."

Thus, the expert medical opinion provides the record with a 
clear showing that 1) the use of a Foley catheter is standard 
and routinely a necessary part of such surgical treatment, 2) 
post-surgical catheterization of the length of time 
experienced by the veteran is consistent with the standard 
and routine use of catheters, and 3) a known risk of the 
routine and necessary use of the device, without error, is 
development of stricture disease.

The March 2007 independent medical report further reflects 
that, since the type of stricture disease suffered by the 
veteran is a known risk of standard routine catheter use, the 
existence of such stricture disease is not meaningfully 
indicative of any error or impropriety in the use or removal 
of the catheter.  The Board recalls that the May 2005 medical 
opinion also explained that the veteran's diabetes 
exacerbates the normal known risk of proper catheter use.  
The Board has observed no evidence in the hospital records 
which documents any apparent error in the handling of the 
veteran's catheter; the March 2007 independent medical report 
offers that medically expert scrutiny likewise can find no 
such evidence: "There is no evidence in the medical record 
that documents improper care for or removal of his 
catheter."  In the whole of the record, including the 
medical evidence submitted by the veteran in support of his 
claim, no medical evidence specifically provides any basis 
for finding it to be as likely as not that the veteran's 
urethral stricture disease is the result of improper use or 
removal of a catheter.  Rather, the uncontradicted evidence 
establishes a standard risk of stricture disease associated 
with proper use and removal of a catheter for a patient in 
the veteran's circumstances.

The Board again acknowledges the May 2005 report from a 
private doctor stating that the veteran's stricture disease 
"could have developed" from improper removal of the 
catheter.  This report also states that such strictures are 
known to develop from proper catheter use as well, and 
especially in diabetic patients like the veteran.  This 
report, thus, does not probatively support the veteran's 
claim.  The presented medical opinion is speculative in 
nature, stating that the strictures 'may' result from 
improper catheter removal or may result from risks associated 
with proper use of the catheter; this indicates a mere 
possibility rather than any probability that the catheter was 
removed improperly.  See Bostain v. West, 11 Vet.App. 124, 
127-28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) 
(medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus); see also Warren v. Brown, 6 Vet.App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).

The veteran's January 2005 substantive appeal submission 
includes a contention that multiple treating physicians have 
stated that the veteran's urinary disability "originated 
from negligence in removing a catheter."  However, no such 
competent medical opinion is documented in the record.  At 
the veteran's April 2005 hearing, the lack of documentation 
of a medical opinion to this effect was discussed, but no 
documented competent medical opinion has since been submitted 
to indicate that the veteran's urinary disability is a result 
of medical negligence in using or removing a catheter.  In 
the absence of any competent medical opinion to this effect, 
the documented competent medical evidence of record weighs 
against the claim.

The Board notes the veteran's and his son's hearing testimony 
as well as other statements of record claim that his urethral 
stricture disease was caused by errors in the use and removal 
of the Foley catheter in connection with his VA surgery.  
Although the veteran and his son are competent to report the 
facts regarding his disability, as lay persons they are not 
qualified to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, this 
evidence has no probative value to the extent that it 
directly asserts that the veteran's stricture disease 
reflects medical error in the use and removal of the 
veteran's Foley catheter.

The Board has thoroughly reviewed the details of the 
veteran's testimony and sympathizes with him regarding his 
described symptomatology.  The Board has carefully considered 
the veteran's statements to the effect that his observations 
and recollections convince him that the proper guidelines 
were not followed by medical personnel in using and removing 
the Foley catheter.  However, no medical evidence nor any 
medical opinion indicates such impropriety; nor do any of the 
medical opinions indicate that the type of damage incurred by 
the veteran especially suggests improper use or removal of 
the Foley catheter.  The Board is unable to find that the 
evidence is in equipoise on this question, as the weight of 
the competent medical evidence is against the claim.

The Board must find that entitlement to compensation under 38 
U.S.C.A. § 1151 for urinary disability due to catheter use 
and removal in connection with heart surgery at a VA medical 
facility is not warranted.  The medical evidence demonstrates 
that the veteran's stricture disease is a known risk from 
standard and routine catheter use which is necessary in 
connection with the type of surgery performed.  The medical 
evidence indicates that this risk is exacerbated by the fact 
that the veteran suffers from diabetes.  There is no medical 
evidence showing that the veteran's stricture disease 
reflects medical error or fault on the part of treating 
personnel.  Thus, a preponderance of the evidence is against 
the veteran's claim for 38 U.S.C.A. § 1151 compensation.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


